a Case 1:19-cr-00318-GLR “Document 393 . Filed 07/31/20 Page 1 of 8

 

 

 

 

U.S, Department of Justice
United States Atorney
District of Maryland
Matthew DellaBetta ‘Suite 400 DIRECT: 410-209-4857
Assistant United States Attorney 36S. Charles Street MAIN: 410-209-4800
Matthew. DellaBetta@musdoj. gov Baltimore, MD 2720J-3119
CIR:6-25-20 .
June 25, 2020
Kwasi Hawks, Esq.
VIA EMAL,
i
Re: United States v. James Murray. GLR-19-0318
Dear Counsel: |

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to vour client, James Murray (hercinafter “Defendant’ *}, by
the United States Attorney’s Office for the District of Maryland (“this Office’). Lf the Defendant

accepts this offer, please have the Defendant execute it in the spaces provided below. The'terms
of the Agreement are as follows: |

Offense of Conviction |

| |

The Defendant agrees to plead guilty to Count One of the Information, which
charges him with Possession of a Firearm in Relation to a Drug T rafficking Crime, in violation of

18 U.S.C. § 924(c). The Defendant admits that the Defendant is, in fact, guilty of the offenge and
will so advise the Court.

Elements of the Offense

2. The elements of the offense to which the Defendant has agreed to plead guilty, and

which this Office would prove if the case went to trial, are as follows: on or about June 26, pot 9,
in the District of Maryland,:

a. The defendant possessed a firearm; and wz
b. The defendant possessed the firearm during and relation to a drug treficking chime,
conspiracy to distribute controled substances.

|

Aind3a
ela aa. -
3HAIG wae
oh 701 WY Ve WF pz0e

cee as a ne
Case 1:19-cr-00318-GLR Document 393 Filed 07/31/20 Page 2 of 8

 

 

 

 

 

 

 

 

 

 

 

Penalties
3. The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:
COUNT] STATUTE | MAND. MIN. [| MAX. MAX. MAX. FINE | SPECIAL
IMPRISON- IMPRISON- | SUPERVISED ASSESS-
MENT MENT RELEASE MENT
1 18U.S.C. | 5 years Life 3 years $250,000 $100
§ 924(c)

a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release. !

c. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

€. Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subj ect
to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsibie for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Uniil the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control, Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 882] (relating to the voluntary disclosure of
federal tax return information) and a financial! statement in a form provided by this Office. :
Case 1:19-cr-00318-GLR Document 393 Filed 07/31/20 Page 3 of 8

Waiver of Rights

4, The Defendant understands that by entering into this Agreement, the Deféndant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed. ,

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count, The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt. |

c. If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government’s witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

!

d. The Defendant would have the right to testify in the Defendant’s own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissa! of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court’ s
decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may; have
to answer the Court’s questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admiésible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.
Case 1:19-cr-00318-GLR Document 393 Filed 07/31/20 Page 4 of 8

h. By pleading guilty, the Defendant will also be giving up certain valuable civil
rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the etfect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences,

Advisory Sentencing Guidelines Apply

5, The Defendant understands that the Court wil! determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
US.C.8§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein. This Office and the Defendant further
agree to the following applicable sentencing guideline factors:

a. This Office and the Defendant further agree that pursuant to United States Sentencing
Guidelines ("U.S.8.G.") § 2K.2.4(b) the applicable guideline sentence is the five year
minimum term required by 18 U.S.C. § 924(c).

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part ofa pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory suidelines range,
Case 1:19-cr-00318-GLR Document 393 Filed 07/31/20 Page 5 of 8
|
Rule 11(c)(1)(C) Plea

9. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) that a sentence of 60 months of incarceration is the appropriate disposition in this
case. This agreement does not affect the Court’s discretion to impose any lawful term of supervised
release, restitution, or fine, or to set any jawful conditions of probation or supervised release. If
the Court rejects this plea agreement, either party may elect to declare the agreement void. Should
the Defendant clect to do so, he will be afforded the opportunity to withdraw his plea pursuant to
the provisions of Federal Rule of Criminal Procedure 11(c)(5).

10. The parties also agree that a sentence of 60 months of incarceration is a reasonable
and appropriate sentence, taking into consideration the nature and circumstances of the offense,
and the Defendant’s criminal history, and all of the other factors set forth in 18 U.S.C. § 3553(a).

Obligations of the Parties

11. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.C, § 3553(a). This Office reserves the right to bring to the Court’s
attention ail information with respect to the Defendant’s background, character, and conduct that
this Office deems relevant to sentencing, inc!uding the conduct that is the subject of any counts of
the Indictment. At the time of sentencing, this Office will move to dismiss any open counts against
the Defendant.

Waiver of Appeal

12. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any
other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s).

b. The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release), except as follows:

(i) The Defendant reserves the right to appeal any sentence that exceeds the
statutory maximum; and
Case 1:19-cr-00318-GLR Document 393 Filed 07/31/20 Page 6 of 8

(ii) This Office reserves the right to appeal any sentence below a statutory
minimum; and

c. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not, to file
any request for documents from this Office or any investigating agency.

Defendant’s Conduct Prior to Sentencing and Breach ;

13. a. . Between now and the date of the sentencing, the Defendant will not engage
in conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any
federal, state, or local law; will acknowledge guilt to the probation officer and the Court; will be
truthful in any statement to the Court, this Office, law enforcement agents, and probation officers;
will cooperate in the preparation of the presentence report; and will not move to withdraw from
the plea of guilty or from this Agreement.

b. if the Defendant engages in conduct prior to sentencing that violates the
above paragraph of this Agreement, and the Court finds a violation by a preponderance ‘of the
evidence, then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office
may make sentencing arguments and recommendations different from those set out in this
Agreement, even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iti) in any
criminal or civil proceeding, this Office will be free to use against the Defendant all statements
made by the Defendant and any of the information or materials provided by the Defendant,
including statements, information, and materials provided pursuant to this Agreement, and
statements made during proceedings before the Court pursuant to Rule 11 of the Federal Rules of
Criminal Procedure. A determination that this Office is released from its obligations under this
Agreement will not permit the Defendant to withdraw the guilty plea. The Defendant
acknowledges that the Defendant may not withdraw the Defendant’s guilty plea—even if made
pursuant to Rule 11(c)(1)(C)-—if the Court finds that the Defendant breached the Agreement. In
that event, neither the Court nor the Government will be bound by the specific sentence or
sentencing range agreed and stipulated to herein pursuant to Rule 11(c){1)(C).

Court Not a Party

14. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive, The Defendant agrees that no one has made such a binding prediction or promise.
Case 1:19-cr-00318-GLR Document 393 Filed 07/31/20 Page 7 of 8

Entire Agreement

 

15. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Seated Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur

United — Attorney
By:

Maitthty DellaBetta
Michael Goldsticker
Assistant United States Attorneys

[have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and | voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and | do not wish to
change any part of it. Jam completely satisfied with the representation of my attorney.

 

Tam the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary

‘Eh 2 O20

an
Date Rwrsj Hawdgvé st.

 
Case 1:19-cr-00318-GLR Document 393 Filed 07/31/20 Page 8 of 8

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

From at least September 2018 through July 17, 2019, the Defendant, JAMES MURRAY,
participated in the Liberty and Garrison criminal enterprise operating in Northwest Baltimore,
Maryland. Members of the Liberty and Garrison enterprise often refer to themselves as “LNG”
through social media. During this time period, members of the LNG enterprise distributed
controlled substances on a daily basis, including heroin, cocaine, cocaine base, and marijuana.
LNG members obtained these controlled substances from multiple suppliers within the
organization and engaged in drug sales at open-air “drug shops” in Northwest Baltimore.
MURRAY regularly sold heroin, cocaine base, and marijuana to street-level users in the area.
MURRAY obtained these controlled substances from other suppliers who were members of the
LNG criminal enterprise. During his participation in the conspiracy, MURRAY regularly carried
a firearm and did so in furtherance of the conspiracy to distribute controlled substances.

On June 26, 2019, MURRAY was intercepted on a wiretap arranging to sell a firearm to
an individual. Investigators then responded to the area where MURRAY planned to conduct the
firearm sale. At around 1:17 p.m. that day, a vehicle occupied by MURRAY and several others
arrived in the area. Investigators stopped the vehicle and recovered a High-Point 9mm semi-
automatic pistol loaded with five rounds of 9mm ammunition from the vehicle. Investigators
searched MURRAY and recovered one bag of suspected marijuana, one bag containing multiple
gel capsules each filled with suspected heroin/fentanyl, and another bag containing multiple plastic
“trash cans” each filled with suspected cocaine. MURRAY also agrees that he possessed this
firearm in furtherance of the conspiracy to distribute controlled substances and that the firearm
constituted a firearm under federal law.

SO STIPULATED:

 

DATED:O/ | of } ga

 

 

Kysiawks. Gath
ounsel for Defendant

8
